IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0529
                              Filed June 16, 2021


DAVID WYATT and ROBERT SWAN,
     Plaintiffs-Appellants,

vs.

CLAY COUNTY BOARD OF SUPERVISORS and CLAY COUNTY DRAINAGE
DISTRICT NO. 37,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Clay County, David A. Lester, Judge.



      Landowners appeal the summary judgment ruling dismissing their petition

to reverse the Clay County Board of Supervisors’ action to improve the drainage

district. AFFIRMED IN PART AND REVERSED IN PART.



      David R. Johnson of Brinton, Bordwell & Johnson, Clarion, for appellants.

      Robert W. Goodwin of Goodwin Law Office, P.C., Ames, for appellees.



      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                         2


GREER, Judge.

        This case falls into the category of be careful what you ask for. To resolve

water drainage issues in Clay County Drainage District No. 37 (DD37), landowners

David Wyatt and Robert Swan (Landowners) asked for an investigation into the

main tiles serving the district. The Clay County Board of Supervisors (Board), as

the trustees of DD37, sought to address the excess water situation. The Board

investigated the concerns by retaining an engineer, Jonathan Rosengren of Bolton

& Menk, to provide recommendations. Rosengren authored an April 2018 report

and included plans for an improvement project in DD37 with an estimated cost of

$3,678,000. Finding that cost excessive, the landowners attended the hearing on

whether to construct the proposed improvement.1 On January 14, 2019, the Board

held the public hearing to address the recommendations. Objections were filed by

the various property owners in the district, but the Board determined the

remonstrance failed2 and approved the proposed improvements for the region.

After the hearing, the Board scheduled the bid letting for the project for March 26,

2019.




1 All parties concede the project involves an “improvement” and not a “repair.” An
improvement to an existing drainage district is defined as “a project intended to
expand, enlarge, or otherwise increase the capacity of any existing ditch, drain, or
other facility above that for which it was designed.” Iowa Code § 468.126(4)(a)
(2019).
2 A “remonstrance” is “(1) A presentation of reasons for opposition or grievance.

(2) A formal document stating reasons for opposition or grievance. (3) A formal
protest against governmental policy, actions, or officials.” Remonstrance, Black’s
Law Dictionary (11th ed. 2019). Iowa Code chapter 468 governs drainage districts
and improvements. It allows a majority of the landowners to file a written
remonstrance against the proposed improvement.                  See Iowa Code
§ 468.126(4)(e). This section will be discussed in more depth later in the opinion.
                                        3


      These Landowners appealed the decision of the Board to the Clay County

Auditor under Iowa Code chapter 468. The Landowners petitioned the district

court to reverse the action of the Board under Iowa Code section 468.86. In June,

both parties moved for summary judgment. With the theory the remonstrance

failed to meet the statutory requirements, the Board asserted the landowners had

no remedy and the improvements could proceed. The Landowners resisted the

summary judgment motion, asserting the undisputed material facts supported a

finding that its remonstrance count required the Board’s actions involving the

improvements to cease. After a thirty-minute hearing, the district court entered a

ruling dismissing the Landowners’ motion for summary judgment and granting the

Board’s motion for summary judgment. Holding the remonstrance failed, all claims

pled by the Landowners were dismissed.         Now, the Landowners appeal the

summary judgment ruling.

      A. Factual Background.

      After experiencing problems with excess waters in DD37, in September

2014 several landowners petitioned for an investigation into the tile mains serving

the district. They requested an investigation by a qualified engineer who would

“determine the work required to provide sufficient drainage relief for the lands in

the district.” The Board met in their capacity as trustees of DD37 several days

later. The Board voted to accept the petition and to hire Bolton & Menk engineers

to investigate the work required and recommend improvements for the DD37. At

the next drainage meeting in April 2018, the assigned engineer, Rosengren,

provided an extensive report entitled Proposed Main Open Ditch Improvements for

DD37. Although the landowners’ concerns focused on the tile laterals, the report’s
                                         4


scope was limited to the open ditch flooding. The report described the DD37 open

ditch as

      an improvement to a portion of Pickerel Run. The district facilities
      include approximately 6.8 miles of open ditch and approximately 25
      miles of branch tile drains. The watershed of Drainage District No.
      37 covers 100.1 square miles (64,050 acres).                 It includes
      approximately 14,549 acres that drain directly into the open ditch
      downstream of the Trumbull Lake outlet in Lake, Meadow, and
      Freeman Townships in Clay County. The Main Open Ditch also
      serves as the outlet for Trumbull Lake that receives waters from Clay,
      Dickinson, Palo Alto, and Emmet Counties including Mud Lake,
      Round Lake, Twelve Mile Lake and several drainage districts
      including DD 95, and DD 89 in Palo Alto County and DD 61. DD 61
      includes 30,570 acres in Clay, Dickinson, Emmet, and Palo Alto
      Counties. Only 7,983 acres are currently assessed for benefits
      derived from the district facilities. This equates to approximately 12%
      of the contributing 100.1 square mile watershed that the district
      serves. These assessed lands are located in Sections 21-22, 27-29,
      and 31-34 of Lake Township (1-97-N, R-35-W); Section 36 of
      Meadow Township (T-97-N, R-36-W); and Sections 4-6 and 7 in
      Freeman Township (1-96-N, R-35-W). The lands currently listed for
      benefit by DD 37 are listed on the current assessment schedule on
      file in the Auditor’s Office.

The engineer also summarized the history of DD37, with a focus on

previous construction:

              Drainage District No. 37 has not been substantially repaired
      since its construction. Below are listed items which have occurred
      since the establishment of the district.
              1915-10-28 Petition filed for formation of a district.
              1916-12-29 Engineer’s Report filed.
              1917-7-20 Contract awarded for constructing open ditch to
      Northern Construction Co. Leveling the spoil bank was not included
      in the bid.
              1918-10-14 Contract awarded for construction of tile branches
      293 and 298.
              1919-4-16 Contract awarded for construction of tile branch 25.
      Branch 236 tile sizes changed.
              1919-5-1 Contract awarded for construction of all remaining
      tile branches within DD 37.
              1919-6-24 Open Ditch construction completed.
              1963-8-19 Drainage District No. 37 Subdrainage District No. 1
      Engineer’s Report filed. Proposed subdrainage district is located in
                                           5


       Sections 32 and 33 of Lake Township and Sections 4 and 5 of
       Freeman Township. This subdistrict was not established.
               1970-5-1 Engineer’s Report was filed for establishment of
       Drainage District 37 Subdrainage 2 tile located in Sections 5, 6 and
       8 of Freeman Township.
               1972 Subdrainage District No. 2 construction completed.
               1992-3-29 Clearing of fallen trees and beaver dams in ditch.
               1994-5-25 Tile branch 114 repaired due to tree roots plugging
       tile.
               2014-5-22 Unidentified tile branch repaired due to tree roots
       plugging tile.
               2014-7-25 Landowner requests to install slide gate on district
       tile outletting into ditch.
               2016 Tile branch 171 repaired due to tree roots plugging tile.

As a part of the recommendations, Rosengren opined that the Board annex around

56,960 acres of benefited lands not in the drainage district. He also recommended

a reclassification of the existing district to spread more equitably the project costs

among landowners.3 During the August 2018 meeting the Board scheduled a

public hearing for December. The Board convened the public hearing to receive

and consider the improvements to DD37 as proposed by Bolton & Menk. Written

objections to the plan were filed by various landowners. The public hearing was

continued to January 14, 2019.

       After explaining the scope of work and benefits at the January public

hearing, the Board addressed the objections to the proposed project. The attorney

for the Board explained that a remonstrance of the improvement required that 50%

of the owners holding 70% of the land object. No one disputes that Iowa Code

section 468.126(4)(e) applies to this situation; it states:

            If the estimated cost of the improvement exceeds the adjusted
       competitive bid threshold, or the original cost of the district plus the

3Rosengren estimated that 88% of the land draining to the proposed improvement
benefit from the district facilities but pay no assessment for the maintenance costs.
This annexation recommendation was not acted on during the public hearing.
                                          6


       cost of subsequent improvements in the district, whichever amount
       is greater, a majority of the landowners, owning in the aggregate
       more than seventy percent of the total land in the district, may file a
       written remonstrance against the proposed improvement, at or
       before the date set for hearing on the proposed improvement as
       provided in paragraph “c”, with the county auditor, or auditors in case
       the district extends into more than one county. If a remonstrance is
       filed, the board shall discontinue and dismiss all further proceedings
       on the proposed improvements and charge the costs incurred to date
       for the proposed improvements to the district. Any interested party
       may appeal from such orders in the manner provided in this
       subchapter, parts 1 through 5.

(Emphasis added.) The meeting notes reflect 59.77% of owners with 65.00% of

the land opposed the improvements.         The minutes of the meeting noted the

remonstrance failed.     The Board then voted unanimously to approve the

improvements to the main open ditch as recommended by Bolton & Menk. The

Board directed the engineers to prepare plans and specifications for a bid letting

and scheduled it for March 26, 2019.

       In February 2019, three Landowners4 appealed and petitioned for judicial

review of the Board’s actions under Iowa Code section 468.84. The Landowners’

petition asserted they needed more time to respond at the public hearing, and

three of the five Board members suggested they would continue the hearing to

allow more time. The Landowners also alleged violations of their statutory rights

under chapter 468 and the Iowa and United States constitutions. Finally, they

applied for a temporary injunction to avoid irreparable and irreversible injury if the




4  Together with the two landowners who filed this appeal, Allen McGranahan was
listed on the petition as a plaintiff. As it turned out, McGranahan owned property
not in DD37, but in the area proposed for future annexation by the engineers. He
filed a withdrawal from the proceedings before the hearing on the summary
judgment filings.
                                       7


improvement should proceed.5 The Board filed an answer generally denying all

allegations of the landowners and raising the issue of standing as to McGranahan

because he did not reside in DD37. McGranahan ultimately withdrew from the

case.

        In June 2019, the Board moved for summary judgment, simply stating that

the remonstrance failed at the public hearing so the landowners had no further

remedies under chapter 486. An affidavit of the county auditor and engineer

Rosengren supported the motion and analyzed the remonstrance calculation. The

Landowners resisted, arguing there were disputed facts because the Board

“committed errors when they tabulated the objections that constituted a

remonstrance.”    Connie Swan, a daughter-in-law of landowner Robert Swan,

presented an affidavit disputing the remonstrance count. Citing her background

as a certified public accountant, she challenged the calculations of the Board.

Competing affidavits were filed at various stages of the proceedings, and in

November the Landowners filed a report authored by its expert witness engineer,

Leo Gallentine of Clapsaddle-Garber Associates. That report was not made part

of the summary judgment filings but was referenced by all parties and the court

during these proceedings.

        After the hearing on both summary judgment motions was held on January

24, 2020, the district court granted the Board’s motion for summary judgment,

denied the Landowners’ motion, and dismissed their petition. The Landowners

appeal the February 27, 2020 ruling.


5With no objection to the Board’s motion to strike, the district court struck the
petition for temporary injunction.
                                            8


         B. Standard of Review and Error Preservation.

         “We review rulings that grant summary judgment for correction of errors at

law.” Luana Sav. Bank v. Pro-Build Holdings, Inc., 856 N.W.2d 892, 895 (Iowa

2014).     The grant of “[s]ummary judgment is appropriate ‘if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.’” Susie v. Fam.

Health Care of Siouxland, P.L.C., 942 N.W.2d 333, 336 (Iowa 2020) (quoting Iowa

R. Civ. P. 1.981(3)). The court must view the facts in the light most favorable to

the nonmoving party, and on behalf of the nonmoving party consider every

legitimate inference reasonably deduced from the record. See Morris v. Legends

Fieldhouse Bar & Grill, LLC, 958 N.W.2d 817, 821 (Iowa 2021).

                 When reviewing drainage proceedings of boards of
         supervisors we apply three principles: the drainage statutes shall be
         liberally construed for the public benefit; strict compliance with
         statutory provisions is required to establish a drainage district, while
         substantial compliance is sufficient as to repairs or improvements;
         and the procedural requirements should not be too technically
         construed.

Hicks v. Franklin Cnty. Auditor, 514 N.W.2d 431, 435 (Iowa 1994). When key

questions in this appeal involve statutory construction, our review is for correction

of legal error. Chi. Cent. & Pac. R.R. v. Calhoun Cnty. Bd. of Supervisors, 816

N.W.2d 367, 370 (Iowa 2012).

         The Board agrees that error was preserved, yet it raises failure to provide

affidavits on the Landowners’ part to support their arguments outside the

remonstrance issue.
                                          9


       C. Analysis.

       At the onset, the Landowners challenge the summary dismissal of their

petition as premature. Key to this case, the party moving for entry of summary

judgment bears an initial responsibility to inform the district court of the basis for

its motion and to identify those portions of the record that show a lack of a genuine

issue. See Otterberg v. Farm Bureau Mut. Ins. Co., 696 N.W.2d 24, 27 (Iowa

2005). Once the moving party has met this burden, the nonmoving party must go

beyond the pleadings and by depositions, affidavits, or otherwise, designate

specific facts showing that there is a genuine issue for trial. See id. at 27-28.

       The Landowners first note there are material factual disputes about the final

remonstrance calculation that prohibit summary judgment.            Even more, the

Landowners contend the district court ignored several other claims that require

judicial review: (1) the Board failed to continue the public hearing to allow objectors

more time to respond and (2) the Board improperly approved the proposed

improvement when it was not “necessary or desirable, and feasible.” We address

these contentions separately.

       1. The remonstrance calculation.

       The Board’s motion for summary judgment directed the district court to

dismiss all claims pled by the Landowners because the remonstrance failed and

the Board should be free to move forward with the DD37 improvement. The

Landowners resisted the summary judgment motion addressing the remonstrance

calculation, but they also reminded the district court about other issues they raised

requiring judicial review. Yet the Landowners filed a summary judgment motion

asserting the undisputed facts supported the remonstrance and the Board should
                                        10


stop progress on the improvements. Both parties represented in their motions for

summary judgment that the undisputed facts warranted a summary judgment for

that respective party. To put it more simply, the Board said the remonstrance failed

to meet the 70% requirement, while the Landowners said the votes exceeded the

statutory requirement.6 At the summary judgment hearing, noting both parties

disputed the calculations, the Landowners conceded that “[Landowners] honestly

cannot make a good faith argument our motion for summary judgment should be

granted” but that neither could the Board. To that end, each party filed pages of

documents listing the names of owners in the DD37 and calculating the acres of

those owners to account for their ownership interest.

       All parties concede that 59.77% of the required majority of landowners

objected to the improvements at the public hearing, so that requirement was

satisfied. See Iowa Code § 468.126(4)(e). The dispute is if that majority of

landowners own “in the aggregate more than seventy percent of the total land in

the district.” Id. (emphasis added). After the public hearing in January 2019, the

Board concluded: “Objection results in 59.77% of owners of 65.00% of the land

oppose an improvement. A remonstrance of the improvement requires 50% of the

owners of 70% of the land therefore a remonstrance fails.” To show how the Board

miscalculated the percentages, the Landowners submitted an affidavit from

Connie Swan describing several discrepancies.           The Board acknowledged

mistakes and recalculated the percentage of ownership opposing the




6The Landowners’ motion for summary judgment settled on 70.5455656% vote,
while the Board argued the final calculation was 68.56%.
                                        11


improvement. Now we view the evidence to see if any disputed factual issues

preclude summary judgment on the remonstrance count.

       To determine the landowners in the drainage district, the Board looks to the

transfer books in the county auditor’s office.7 The Board argues it is undisputed

that the calculation, after considering all of the corrections urged by the

Landowners, equates to 68.56% of the total land in the district.        Here, after

correcting errors first made in the count, Rosengren and the county auditor

calculated from the transfer books “5,769.946 acres objecting and 8,416.103797

acres in the drainage district, and so that’s 68.56 percent objecting.” The district

court relied on the Board’s exhibit setting out the corrections and resulting

calculations.



7Under Iowa Code section 468.14:
             When any plan and report of the engineer has been approved
      by the board, such approval shall be entered of record in its
      proceedings as a tentative plan only for the establishment of said
      improvement. Thereupon it shall enter an order fixing a date for the
      hearing upon the petition not less than forty days from the date of
      the order of approval, and directing the auditor immediately to cause
      notice to be given to the owner of each tract of land or lot within the
      proposed levee or drainage district as shown by the transfer books
      of the auditor’s office, including railway companies having right-of-
      way in the proposed district and to all lienholders or encumbrancers
      of any land within the proposed district without naming them, and
      also to all other persons whom it may concern, and without naming
      individuals all actual occupants of the land in the proposed district,
      of the pendency and prayer of the said petition, the favorable report
      thereon by the engineer, and that such report may be amended
      before final action, the approval thereof by the board as a tentative
      plan, and the day and the hour set for hearing on said petition and
      report, and that all claims for damages except claims for land
      required for right-of-way, and all objections to the establishment of
      said district for any reason must be made in writing and filed in the
      office of the auditor at or before the time set for such hearing.
(Emphasis added.)
                                        12




Based on the dueling motions for summary judgment, affidavits, and documents,

the district court summarized the information to reach a decision:

              As a response to Connie Swan’s calculation, the Board
      adjusted their calculation and came to a final remonstrance
      percentage of 68.56%. This final percentage does not include the
      annexed lands nor the rights of way. As set forth above, this Court
      finds the annexed landowners cannot remonstrate—therefore
      confirming the Board’s exclusion of these lands from the calculation.
      Section 468.126 clearly affords voting to only owners of land, not
      owners of easement, therefore justifying the exclusion of the rights
      of way.
              Reviewing the spreadsheet at the end of Toay and
      Rosegren’s July 2, 2019 affidavit, the Court notes the parties had
      same total acres (denominator) of 8416.1038 through the first eight
      rows. In the same rows, the parties diverge on the objecting acres
      (numerator) only on Marjorie Batcheler’s 53.1060 acres: the Board
      did not count these in; the Plaintiffs count these in. From row 9 till
      [row] 13, parties diverge on adding or subtracting acres from the
      denominator. There should be no annexed lands added. The Board
      did not remove Tract 105 because it was counted in correctly after
      using the correct parcel number. U.S. Fish & Wildlife should remain
      in the total due to their ownership and assessment. DD37’s right-of-
      way cannot be added because DD37 is not ownership of these acres.
              In the end, the Board’s row 11 figures of total and objecting
      lands are correctly computed—which result in a remonstrance of
      68.56%. Even adding Marjorie Batcheler’s 53.1060 acres to the
                                         13


       objecting land, which the Court finds should not be included for the
       reasons stated in the Board’s affidavit, the final percentage ends up
       at 69.19%: (5771.2461+53.1060)/8417.4038.              Therefore, the
       remonstrance fails because it is below the statutorily required 70%.
       To the extent that Point 8 in Gallentine Report lists discrepancies
       between transfer books and county recorder’s office, the Plaintiffs
       cite to no authority why these discrepancies should overcome
       statutory requirement of basing remonstrance on transfer books.
       This Court does not see reason to deviate from the statute.

(Citation omitted.) Because the district court addressed the Gallentine expert

report, we discuss its impact to this remonstrance issue.8 After the summary

judgment motions and supporting documents were filed, in November 2019 the

Landowners served Gallentine’s expert witness report. That report included an

analysis about the remonstrance count.        The district court found it could not

consider the report as a matter of law because the Landowners never moved to

supplement the summary judgment pleadings. Still, the Board applied to reset the

hearing on the motions and included many references to Gallentine’s conclusions.

Attached to that application was a new affidavit from the county auditor and

Rosengren with updated corrections to the calculations in response to Gallentine’s

opinions.   Likewise, the Board referenced the Gallentine report in the oral

argument and urged that even with his conclusions, the computation would be

66.291%. And in the ruling the district court detailed Gallentine’s arguments,

discussing each point. In our review, we find the district court and all parties

included the Gallentine report as part of the record, so we consider it as well.




8 The Landowners argued that the Gallentine report identified seven reasons why
the Board’s remonstrance calculation was incorrect, but most related to those
Connie Swan also raised.
                                           14


       Having reviewed the facts associated with the remonstrance calculation, we

agree with the district court’s confirmation that the remonstrance correct

calculation was 68.56%.         After addressing the corrections raised by the

Landowners and applying the correct standards related to those corrections, we

find no dispute in the math. The final calculations did not meet the 70% statutory

requirement. Thus, the remonstrance failed and summary judgment on this issue

was proper.

       2. The other claims.

       Finally, to preserve part of their case, the Landowners dispute the summary

judgment ruling dismissing all claims made by them in the petition. Even if the

remonstrance failed, the Landowners assert the claims related to the Board’s

behavior remain viable for judicial review. Our legislature vested the Board with

authority to “order done whatever is necessary to restore or maintain a drainage

or levee improvement in its original efficiency or capacity,” including the “repair [of]

any damaged structures . . . and whatever else may be needed to restore or

maintain such efficiency or capacity or to prolong its useful life.” Iowa Code

§ 468.126(1)(a); see also Bd. of Trs. of Farmers Drainage Dist. v. Iowa Nat. Res.

Council, 78 N.W.2d 798, 803 (Iowa 1956) (stating analogous provision in prior

statute was “a comprehensive provision imposing the mandatory duty on trustees

of a drainage district to keep its drains in repair and authorizing [trustees] to ‘order

done whatever is necessary to restore or maintain’ the ‘improvement in its original

efficiency or capacity’” (citation omitted)).

       But as noted, landowners can object to the Board’s actions. See Allen v.

Webster Cnty. Bd. of Supervisors, No. 07-0876, 2008 WL 782811, at *4 (Iowa Ct.
                                         15


App. Mar. 26, 2008). After the Board considers the landowner feedback on a

proposed improvement, the Board “shall order that the improvement it deems

necessary or desirable and feasible be made and shall also determine whether

there should be a reclassification of benefits for the cost of the improvement.” Iowa

Code § 468.126(4)(d) (emphasis added). Yet here, the Landowners assert the

district court summarily dismissed this claim in their petition even though the Board

made no motion for summary judgment addressing the issue.

       True, when the Board moved for summary judgment, it focused only on the

remonstrance issue yet urged the Landowners’ petition should be dismissed in its

entirety.   As a part of its resistance to the summary judgment motion, the

Landowners reminded the district court of the other issues raised in the petition not

addressed in the Board’s motion. To respond, the Board argued the Landowners

presented no affidavit supporting the other issues pled. And the Board continued

       [Landowners] have not alleged, nor provided any affidavits or proof
       that the [Board’s] actions amounted to fraud, were in excess of
       jurisdiction, or amounted to an abuse of discretion. Therefore, the
       [Board] as a matter of law [is] entitled to summary judgment in regard
       to Division I of [the Landowners’] Petition.

See Johnson v. Monona–Harrison Drainage Dist., 68 N.W.2d 517, 523 (Iowa 1955)

(“Such relief [setting aside the action of the Board] should not be granted unless it

appears the [Board’s] action of approval amounted to fraud, was in excess of

jurisdiction, or that it amounted to an abuse of discretion.” (referencing Iowa Code

chapter 455, now renumbered chapter 468)).

       The district court adopted the Board’s arguments made in response to the

Landowners’ resistance.     But the Board’s motion for summary judgment only

addressed its theory that the remonstrance failed and did not tackle the other
                                          16


allegations made by the Landowners. While the Board correctly stated the burden

of the Landowners to prove those other claims, the Landowners were not required

to prove those claims in response to a summary judgment motion based on

another theory.

              To obtain a grant of summary judgment on some issue in an
       action, the moving party must affirmatively establish the existence of
       undisputed facts entitling that party to a particular result under
       controlling law. . . .
              ....
              . . . When the evidentiary matter tendered in support of the
       motion does not affirmatively establish uncontroverted facts that
       sustain the moving party’s right to judgment, summary judgment
       must be denied even if no opposing evidentiary matter is presented.

Griglione v. Martin, 525 N.W.2d 810, 813 (Iowa 1994), overruled on other grounds

by Winger v. CM Holdings, L.L.C., 881 N.W.2d 443, 446 (Iowa 2016). Failure of

the nonmoving party to properly resist the motion does not relieve the moving party

of its obligation to show the district court there is no genuine issue of material fact

and that it is entitled to a judgment as a matter of law. See Otterberg, 696 N.W.2d

at 27. As to the other claims raised by the Landowners, the Board failed to support

its motion for summary judgment with the requisite undisputed facts. While we do

not comment on the ultimate success of those other claims, we cannot uphold the

summary dismissal of allegations not yet tested. We reverse the district court

summary judgment ruling as to all other claims raised by the Landowners.

       D. Conclusion.

       We affirm the summary judgment ruling finding the remonstrance failed but

reverse the ruling as to all other claims urged by the Landowners for further

development.

       AFFIRMED IN PART AND REVERSED IN PART.